Citation Nr: 0623464	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-03 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953, and from March 1962 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDING OF FACT

Tinnitus was not shown in service or for many years 
thereafter, and is not otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined. The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in May 2003, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in May 
2003, prior to the May 2003 rating decision on appeal.  
Therefore, the express requirements set out by the Court in 
Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  With respect to the pending claim 
for service connection in this case, the Board finds that the 
veteran is not prejudiced by a decision at this time in view 
of the Board's decision to deny this claim.  Thus, there is 
no disability rating or effective date that will be assigned 
for the claimed disability.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran by requesting identified 
private medical records, providing an examination, and by 
affording him the opportunity to attend a Board hearing which 
he declined.   It appears that all known and available 
records relevant to the issues decided herein have been 
obtained and are associated with the veteran's claims files, 
and the veteran does not appear to contend otherwise.  As 
such, the Board finds that no further notification or 
development action is necessary in this case and the merits 
of the claims may now be addressed.

II.  Facts

Service records from the veteran's first period of active 
service, from September 1952 to July 1953, show that his 
military occupational specialty was that of a radio operator.  
They also show that he was awarded the Combat Infantryman 
Badge.  

Records from the veteran's second period of active service, 
from March 1962 to September 1965, show that his occupational 
specialty was that of a Morse Interpreter.  

The veteran's service medical records covering both periods 
of service are devoid of complaints, treatment or a diagnosis 
of tinnitus.  

In April 1978, the veteran filed an initial claim of service 
connection.  His claim included various disabilities 
including left ear pain, but not tinnitus.

During VA examinations in May 1978 and December 1985 the 
veteran complained of left ear pain and itching, but made no 
complaints of tinnitus.  He was not diagnosed as having any 
ear disabilities.  

In February 2002, the veteran underwent a private 
audiological clinical examination at Sharp Rees-Stealy 
Medical Group that was conducted by a physician's assistant.  
During the examination the veteran complained of having 
tinnitus for "6 months or more."  He was assessed as having 
sensorineural hearing loss with tinnitus.  

In November 2002, the veteran was reevaluated by a private 
audiologist who similarly assessed him as having hearing loss 
with tinnitus.    

In November 2002, the veteran filed a claim of service 
connection for tinnitus.  He directly attributed this 
disability to the time he spent in the military listening to 
Morse code.

During a VA audiological examination in May 2003, the veteran 
reported a high pitched squeal in both ears that was 
constant.  He said he was unable to recall a specific date of 
onset, but that the condition had been present "for at least 
10 years."  The examiner indicated that he had reviewed the 
veteran's claims file and relayed the veteran's inservice and 
postservice history.  He noted that the veteran had been a 
radio operator and served in the infantry during his first 
period of service, had been a Morse code interpreter during 
his second period of service that required the daily use of 
headsets.  He also noted that the veteran worked for a 
private corporation and for Customs in civilian employment.  
He further noted that the veteran did not use hearing 
protection in service.  After relaying the veteran's history 
and conducting an audiological evaluation, the examiner 
opined that in consideration of the veteran's normal hearing 
in service to 4000 hertz, the claimed conditions were more 
likely than not unrelated to his active duty service.  He 
explained that there was no documentation of tinnitus 
complaints during the veteran's service which ended in 1965, 
and that the veteran's reported 10 year history of tinnitus 
in 2002 was a "significantly post active duty time."  

Private audiological records from Sharp Rees-Stealy Medical 
Group show that the veteran reported for a six month tinnitus 
recheck in May 2003.  Findings revealed no significant 
changes from the November 2002 findings.  A June 2003 record 
reflects a diagnosis of rule out tinnitus.

On file is a one sentence statement, dated in October 2003, 
from Sharp Rees-Stealy Medical Group stating, "[veteran] has 
tinnitus chronic which may have been related to sound 
exposure from military service."

On file is a one sentence statement, dated in January 2004, 
from Sharp Rees-Stealy Medical Group stating, "[veteran's] 
tinnitus is more likely than not related to military 
service."    

In the veteran's substantive appeal dated in January 2004, he 
said that he began suffering from ringing in his ears shortly 
after service.  He also said that the ringing started 
occasionally at first and has gradually increased in 
frequency and intensity over the years.  He explained that he 
never sought medical advice or treatment because he was 
unaware that it was a medical condition.  He further reported 
that he had been exposed to battle explosions and other loud 
sounds connected to combat operations during his first period 
of service.  He said that during his second period of active 
duty he wore headphones up to eight to 10 hours a day as part 
of his official duties intercepting and transcribing Morse 
code.

III.  Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2005).

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

In the instant case, the evidence clearly shows that the 
veteran was diagnosed as having tinnitus many years after 
service - in 2002.  As for the etiology of this disability, 
there is both positive and negative evidence on file.  After 
carefully considering this evidence, the Board finds that the 
negative opinion expressed by the VA examiner following the 
May 2003 VA audiological examination is more persuasive than 
the bare conclusory positive statement rendered in January 
2004 by the private physician from Sharp Rees-Stealy Medical 
Group.  In this regard, the VA examiner had the benefit of 
reviewing the veteran's claims file and he examined the 
veteran.  He also accurately relayed the veteran's inservice 
and postservice history prior to rending his opinion.  In 
contrast, the statement rendered by the physician at Sharp 
Rees-Stealy Medical Group was made without any supporting 
rationale and the physician did not have the benefit of 
reviewing the veteran's claims file.  His opinion that the 
veteran's tinnitus was "more likely than not" related to 
"military service" did not include any specifics as to what 
event or circumstance of the veteran's service he was 
relating the veteran's tinnitus to.  

Even assuming without dispute that the veteran sustained 
acoustic trauma during service, including during combat, the 
Court has held that the provisions of 38 U.S.C.A. 1154(b) 
only provide an evidentiary presumption concerning events in 
service; they do not provide a substitute for evidence of a 
causal nexus between a combat service injury or disease and a 
current disability, or the continuation of symptoms 
subsequent to service.  See Wade v. West, 11 Vet. App. 302, 
305 (1999).

Accordingly, while the veteran asserts that his problems with 
tinnitus began shortly after service, the record 
conspicuously lacks notations or complaints of ringing in the 
ears for many years after service.  In fact, the record 
contains no objective finding of a tinnitus disability until 
2002, over 30 years after the veteran's separation from 
service.  Moreover, for the reasons explained above, the 
Board assigns greater weight to the VA examiner who negates a 
causal relationship between the veteran's tinnitus and 
service, rather than to the favorable cursory opinion 
rendered by the private physician in January 2004.

Consideration has also been given to the veteran's contention 
that the claim should be granted because the evidence as to 
the etiology of his tinnitus raises a reasonable doubt that 
should be resolved in his favor.  In this regard, under 38 
C.F.R. § 3.102, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin of a disability, such doubt will be 
resolved in favor of the claimant.  By "reasonable doubt" is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability, as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), the Court held that, when all of the evidence is 
assembled, VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See also 38 U.S.C.A. § 5107(b) 
(West 2002).

After considering the evidence in its entirety, including the 
fact that the medical evidence of record does not establish 
tinnitus until over three decades after the veteran's active 
duty service and the VA medical examiner's well reasoned 
negative nexus opinion, the Board finds that the "reasonable 
doubt" doctrine is not for application in this case.  Rather, 
the preponderance of the evidence is against the veteran's 
claim and it must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


